                Case 3:19-cv-05047-JLR Document 67 Filed 04/12/21 Page 1 of 1




 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 6
         RANDOLPH CYPRIAN,
 7                                                                No. 3:19-CV-05047-JLR-JRC
 8                                       Plaintiff,
               v.                                                 ORDER ADOPTING REPORT AND
 9                                                                RECOMMENDATION
         DANIEL WHITE et al.,
10                                       Defendants.
11

12            The Court, having reviewed the report and recommendation of Magistrate Judge J.

13   Richard Creatura, objections to the report and recommendation, if any, 1 and the remaining

14   record, does hereby find and ORDER:
15
              (1)     The Court adopts the report and recommendation.
16
              (2)     Defendants White and Germeau’s Motion for Summary Judgment (Dkt. 37) is
17                    granted, and plaintiff’s claims against defendants White and Germeau are
                      dismissed with prejudice. Plaintiff’s claims against defendants DePew,
18                    Hendershot, and Hiles are dismissed without prejudice.
19
              (3)     The Clerk is directed to send copies of this order to plaintiff, counsel for
20                    defendants, and to the Hon. J. Richard Creatura.

21
              DATED this 12th day of April, 2021.
22

23

24
                                                            A
                                                         __________________________________
                                                         Hon. James L. Robart
                                                         United States District Judge
25
     1
26    While the report and recommendation directed the clerk to set the matter for consideration on April 16, 2021, the
     Court re-noted the report and recommendation to April 9, 2021. (R&R (Dkt. # 66) at 24; see also Dkt.); Fed R. Civ.
     P. 72(b).
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
